Title: 16 July., 16 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       16 July. The congress resolved that the new positions of sergeant major, quartermaster sergeant, drum major, fife major, and paymaster be created at the regimental level; that payment be made to each member of the Con­necticut light horse for the maintenance of his mount; that General Schuyler be directed to work to free the army of smallpox; that the Pennsylvania Provincial Convention take proper measures to secure lead for the Flying Camp; that commissioners be appointed to audit the accounts of the army in New York and that in the north; and that General Washington be informed of the application of its recently passed bounty system (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:563–566; Note: Additional resolutions immediately following and concerning appointments to and reinforcements from the Flying Camp and the need of the army at New York for reinforcements from Connecticut may have proceeded from the same report).
      